OPINION — AG — **** JUVENILE HOMES — RECEIPT OF FUNDS FROM DEPARTMENT OF WELFARE **** IT IS LEGALLY PROPER FOR THE DEPARTMENT OF INSTITUTIONS REHABILITATIVE SERVICES TO CONTRACT WITH THE JUDGE OF THE JUVENILE COURT AS A MEMBER OF THE SUPERVISORY BOARD OR THE SUPERINTENDENT OF THE COUNTY HOMES FOR DEPENDENT AND NEGLECTED CHILDREN (BLINN HOUSE AND TAYLOR HOME) FOR THOSE BENEFITS AS SET FORTH IN SENATE BILL 80, FIRST SESSION, 33RD LEGISLATURE. CITE: 10 O.S. 1970 Supp., 181 [10-181] (PAUL C. DUNCAN)